Citation Nr: 1028477	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-24 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD) prior to May 13, 2005.

2.  Entitlement to a rating in excess of 10 percent for GERD 
since May 13, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope




INTRODUCTION

The Veteran served on active duty from January 1997 to December 
2000 and from October 2001 to October 2004.  

This matter is on appeal from February 2005 and June 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  The February 2005 rating 
decision granted service connection for GERD and assigned an 
initial noncompensable (0 percent) rating effective from October 
26, 2004.  The June 1, 2006 rating decision assigned a 10 percent 
rating for the service-connected GERD effective from May 13, 
2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was discharged from service in October 2004, and he 
was afforded a VA examination in December 2004.  That examination 
did not assess the severity of his GERD.  Service connection was 
thus established based solely on the service treatment records.  

VA records obtained during the course of the appeal include a May 
2005 upper GI series report.  This report indicates that the 
Veteran has moderate to severe spontaneous gastroesophageal 
reflux.  

Importantly, the Veteran stated in his July 2006 VA Form 9, 
substantive appeal that his GERD has worsened.  VA's General 
Counsel has indicated that, when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  

In light of the Veteran's contentions his GERD has increased in 
severity, as well as the May 2005 report noting moderate to 
severe GERD, and the fact that the December 2004 compensation and 
pension examination did not address the Veteran's GERD a VA 
examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the nature and extent of his 
GERD. The claims folder must be made 
available to the examiner in conjunction with 
the examination.  Any testing deemed 
necessary should be performed.

All pertinent pathology should be noted in 
the examination report.  In particular, the 
examiner should discuss whether the Veteran 
experiences persistently recurrent epigastric 
distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or 
arm or shoulder pain, productive of 
considerable impairment of health.  
Additionally, the examiner should note 
whether the Veteran experiences symptoms of 
pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; 
or other symptom combinations productive of 
severe impairment of health.  

2.  Thereafter, readjudicate the claim.  If 
any decision remains adverse to the Veteran, 
he and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the issue 
on appeal as well as a summary of the 
evidence of record. An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


